IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                 November 17, 2009
                                 No. 09-50399
                               Summary Calendar               Charles R. Fulbruge III
                                                                      Clerk

UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee

v.

ERICK ORLANDO LOPEZ-CAMPOS,

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                           USDC No. 2:08-CR-633-1


Before JONES, Chief Judge, and DAVIS and WIENER, Circuit Judges.
PER CURIAM:*
      Erick Orlando Lopez-Campos pleaded guilty to unlawful reentry. The
district court sentenced him to 57 months in prison, at the bottom of the
guidelines range of 57 to 71 month. Lopez-Campos now appeals, arguing that
the sentence, which included a 16-level enhancement for a prior crime of violence
pursuant to U.S.S.G. § 2L1.2, is unreasonable in light of the sentencing factors
of 18 U.S.C. § 3553(a). Specifically, he contends that in light of, inter alia, the



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                    No. 09-50399

age of the nearly decade-old prior offense, his subsequent lack of violent crimes,
and his history of drug abuse, the guidelines range overstates the seriousness
of his offense and his criminal history and results in a sentence greater than
necessary to achieve the goals of deterrence and protecting the public.
      The district court’s conclusion that a within-guidelines sentence was
appropriate is entitled to deference, and we presume it is reasonable. See Gall
v. United States, 128 S. Ct. 586, 597 (2007); United States v. Newson, 515 F.3d
374, 379 (5th Cir.), cert. denied, 128 S. Ct. 2522 (2008). The district court was
in a superior position to find facts and assess their import under § 3553(a). Gall,
552 U.S. at 597-98. We see no reason to disturb the district court’s discretionary
decision to impose a sentence within the guidelines range.
      Lopez-Campos        also   challenges   the   application   of   the   appellate
presumption of reasonableness on the basis that § 2L1.2, without empirical
basis, double-counts criminal history.        As he concedes, this argument is
foreclosed by our decision in United States v. Mondragon-Santiago, 564 F.3d 357,
366-67 (5th Cir. 2009).
      AFFIRMED.




                                          2